UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
KENNETH EUGENE WILLIAMS,

                        Plaintiff,
                                                     MEMORANDUM & ORDER
           -against-                                 18-CV-1147 (JS)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Howard D. Olinsky, Esq.
                    Olinsky Law Group
                    250 South Clinton Street, Suite 210
                    Syracuse, New York 13202

For Defendant:          Arthur Swerdloff, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        271 Cadman Plaza East, 7th Floor
                        Brooklyn, New York 11201

SEYBERT, District Judge:
           Plaintiff Kenneth Eugene Williams (“Plaintiff”) brings

this action pursuant to Section 205(g) of the Social Security Act,

42 U.S.C. § 405(g),      challenging      the   Commissioner     of    Social

Security’s (the “Commissioner”) denial of his application for

Title II disabled adult child (“DAC”) insurance benefits and Title

XVI   supplemental    security   income    (“SSI”)   benefits.        (Compl.,

D.E. 1, ¶ 1.)     Pending before the Court are the parties’ cross-

motions for judgment on the pleadings.          (Pl. Mot., D.E. 10; Comm’r

Mot., D.E. 17.)      For the following reasons, Plaintiff’s motion is
GRANTED IN PART and DENIED IN PART and the Commissioner’s motion

is GRANTED IN PART and DENIED IN PART.

                                  BACKGROUND1

            On March 23 and March 24, 2016, Plaintiff filed for SSI

and DAC benefits, respectively, alleging that since April 14, 1985,

psychiatric problems have rendered him disabled.               (R. 229-35, 236-

42, 280; see R. 130, 131 (showing effective filing dates).)                 After

Plaintiff’s claims were denied, (R. 133-41, 142-45), he requested

a hearing before an Administrative Law Judge (“ALJ”), (R. 146-48).

On July 20, 2017, Plaintiff appeared with his attorney for a

hearing,    during    which   a   vocational     expert   (“VE”)      testified.

(R. 60-94.)    In decisions dated October 18, 2017, the ALJ denied

Plaintiff’s claims for benefits:          In one decision, the ALJ found

that Plaintiff was not disabled by the age of twenty-two and not

entitled to DAC insurance benefits, (R. 24-32), and in the other,

the ALJ found that Plaintiff was not currently disabled and not

entitled to SSI benefits, (R. 43-52 (the “SSI Decision”)).                     On

January 3, 2018, the Social Security Administration’s Appeals

Council    denied    Plaintiff’s    request     for   review    and   the   ALJ’s




1 The background is derived from the administrative record filed
by the Commissioner on May 22, 2018. (R., D.E. 9.) “R.”
denotes the administrative record. For purposes of this
Memorandum and Order, familiarity with the administrative record
is presumed. The Court’s discussion is limited to the
challenges and responses raised in the parties’ briefs.
                                      2
decisions became the final decisions of the Commissioner.                    (R. 1-

6.)

            Plaintiff filed this action on February 22, 2018 and

moved for judgment on the pleadings on July 23, 2018.                     (Pl. Br.,

D.E. 10-1.) The Commissioner opposed Plaintiff’s motion and cross-

moved for judgment on the pleadings on February 21, 2019.                   (Comm’r

Br., D.E. 18.)       Plaintiff opposed the Commissioner’s motion and

replied in further support of his motion on March 14, 2019, (Pl.

Opp., D.E. 20), and the Commissioner filed a reply brief on

April 4, 2019, (Comm’r Reply, D.E. 22).

                                   DISCUSSION

I.    The ALJ’s Decision

            The   ALJ   determined    that   Plaintiff       had    the    residual

functional capacity (“RFC”) “to perform light work as defined in

20 CFR 404.1567(b) and 416.967(b) except [Plaintiff] is limited to

simple tasks and low stress work, defined as occasional decision-

making, occasional ability to deal with changes in a work setting,

and    occasional    interaction     with    the    public    and       coworkers.”

(R. 47.)    The ALJ found that while Plaintiff had no past relevant

work   experience,      (R. 50),    Plaintiff      could   make     a    successful

adjustment to work existing in significant numbers in the national

economy, (R. 51).       The ALJ determined that as a result, Plaintiff

was not disabled.       (R. 52.)



                                       3
II. Analysis

       A.    DAC Benefits

              With respect to DAC benefits, there is no evidence that

could support a finding of disability beginning before 1985--

before       Plaintiff     attained    the    age    of     twenty-two,    (R. 130

(Plaintiff’s        date      of      birth     is        December 19,     1963));

20 C.F.R. § 404.350(a)(5) (describing age requirements for DAC

benefits)--and Plaintiff does not argue otherwise in his brief,

(Comm’r Br. at 2 n.2; see generally Pl. Br.).                Thus, to the extent

the parties move for judgment on the pleadings with respect to DAC

insurance benefits, the Court DENIES that portion of Plaintiff’s

motion, GRANTS that portion of the Commissioner’s cross-motion,

and   AFFIRMS     the    Commissioner’s       decision     to   deny   Plaintiff’s

application for DAC insurance benefits.                    Additionally, as the

parties did in their briefs, the Court will refer only to the SSI

Decision for the remainder of this Memorandum and Order.

       B.    SSI Benefits

              With respect to SSI benefits, Plaintiff argues that

(1) the ALJ improperly failed to give controlling weight to the

opinion of his treating psychiatrist, Dr. Ashvin Doshi, (Pl. Br.

at 13-15); (2) the ALJ’s mental RFC determination is not supported

by    substantial    evidence      because    the    ALJ    incorrectly   weighed

opinion evidence, (Pl. Br. at 15-19); and (3) the ALJ’s physical

RFC determination is not supported by substantial evidence, (Pl.

                                         4
Br. at 20-25). The Commissioner contends that (1) the ALJ properly

did not give Dr. Doshi’s opinion controlling weight, (Comm’r Br.

at 21-23); (2) the mental RFC is supported by substantial evidence,

(Comm’r Br. at 23-25); and (3) the physical RFC is supported by

substantial evidence, (Comm’r Br. at 25-29).

           1.    Testimony and Opinions Regarding Mental Impairments

           Plaintiff served thirty-one years in prison after being

convicted of murder.          (R. 66; R. 367-68.)             He was required to see

a   psychiatrist       following     his          release,     but   he   now    sees    a

psychiatrist voluntarily.           (R. 75.)          He believes it is necessary

to continue treatment because he “hear[s] voices”; they “mostly

tell[ ] [him] that people are trying to hurt [him], that people

[are]   talking       about    [him].”        (R. 75,        80.)    While      he   takes

medication to control the voices, it only “quiets them.                          They’re

not completely gone.”            (R. 75.)           Plaintiff testified that the

voices he hears and the medications he takes make it difficult for

him to concentrate.           (R. 83.)

           Treating       physician        Dr. Doshi          completed    an    initial

psychiatric evaluation of Plaintiff on June 1, 2016.                      (R. 614-17.)

Thereafter,      he     continued        to       treat      Plaintiff,    prescribing

medications on approximately a dozen occasions between June 1,

2016 and April 5, 2017.          (R. 609-12.)          Initially, Dr. Doshi found

it difficult to diagnose Plaintiff considering his reports of

several mood, perception, and thought disorders, but he gave a

                                              5
provisional       diagnosis      of   “[a]lcohol          abuse    in   sustained     full

remission in controlled environment and [p]sychotic [disorder]

[not otherwise specified].”             (R. 616.)

             In a mental capacity assessment form dated June 28,

2017, (R. 634-36), Dr. Doshi opined that Plaintiff had a “moderate”

limitation       in    the    ability    to       follow    one-   or    two-step     oral

instructions to carry out tasks, a “marked” limitation in the

ability   to      sequence     multi-step         activities,      and    an     “extreme”

limitation       in     the   ability     to       make     work-related        decisions.

(R. 634.)      Regarding Plaintiff’s concentration, persistence, and

pace, Dr. Doshi opined that he was “extreme[ly]” limited in a

number of areas, including the ability to sustain an ordinary

routine and regular attendance at work and the ability to avoid

distractions while working.               (R. 635.)          Concerning Plaintiff’s

adaptability,         self-management,         and    ability      to    interact    with

others,     Dr.       Doshi     noted    several           “extreme”      and     “marked”

limitations.          (R. 635-36.)      In support of his opinion, Dr. Doshi

pointed     to        Plaintiff’s       “mood        [disorder]         [not     otherwise

specified],” “major depressive disorder, recurrent with severe

psychotic      features,”       “[p]sychotic          [disorder]        [not     otherwise

specified],” and “[a]lcohol use [disorder] in sustained remission

in controlled environment.”             (R. 634-36.)          The ALJ gave “[l]ittle

weight” to Dr. Doshi’s “opinion as it is not supported by records

of consistent treatment.”             (R. 49-50.)

                                              6
            According to a “Psychiatric Assessment For Determination

Of Employability” dated June 30, 2016, beginning May 24, 2016,

therapist Jill Spadafora, MHC-LP, treated Plaintiff four days per

week for one and one-half hours per visit. (R. 445-46.) She noted

his diagnoses as “[a]lcohol use [disorder] in sustained remission

in controlled environment,” “psychotic [disorder] [not otherwise

specified],” and “mood [disorder] [not otherwise specified].”

(R. 445.)    She opined that Plaintiff had no limitation in his

abilities to understand and remember simple instructions, interact

appropriately with others, maintain socially appropriate behavior,

and complete low-stress, simple tasks.            (R. 446.)    However, she

remarked that he was “moderately limited”--“unable to function 50%

of   the    time”2--in     understanding       and     remembering   complex

instructions    and      maintaining       attention    and   concentration.

(R. 446.) She opined that he is not capable of working. (R. 446.)

The ALJ gave this opinion “[l]ittle weight . . . , as it is

unaccompanied by any treatment notes and is inconsistent with the

medical evidence of record.”      (R. 48.)




2 The Commissioner misleadingly implies that Spadafora’s
assessment of a “moderate” limitation--which her form defines as
“unable to function 50% of the time”--was based on the scale
appearing on Dr. Doshi’s form, which defines a “moderate”
limitation based on the subject’s “fair” ability to function
“independently, appropriately, effectively, and on a sustained
basis.” (Comm’r Br. at 22 & n.7; compare R. 446 with R. 634.)
These are very different definitions.
                                       7
            Consultative psychologist Dr. Kathleen Acer, who saw

Plaintiff   on   June 8,   2016,   (R.     427-30),     noted   that   he   was

“cooperative, but depressed and tearful,” (R. 428).              His posture

was “[t]ense,” and he was “[r]estless” with “[p]oorly focused” eye

contact. (R. 428.) His attention and concentration were “[m]ildly

impaired”--he could do simple calculations but could not perform

“any serial 3s.”     (R. 428.)     Dr. Acer observed his recent and

remote memory skills to be impaired and his cognitive functioning

to be slightly below average.            (R. 429.)      His dress, thought

processes, sensorium, orientation, insight, judgment, and general

fund of information were normal.         (R. 428-29.)    Dr. Acer diagnosed

“[s]chizoaffective disorder, depressive type,” and opined:

            With regard to vocational capacities he can
            follow and understand very simple directions
            and instructions. He may be able to perform
            some simple rote tasks. He would have trouble
            maintaining   attention   and  concentration,
            maintaining a regular schedule, learning and
            performing   complex    tasks  independently,
            relating adequately with others, and dealing
            with stress.

            The results of the evaluation do appear to be
            consistent with psychiatric issues which
            severely hamper functioning.

(R. 429.)   The ALJ gave Dr. Acer’s opinion “[g]reat weight . . . ,

as it is based on a complete evaluation and history.”             (R. 48.)

            Consultative psychologist Dr. Paul Herman saw Plaintiff

on March 23, 2017.    (R. 467-71.)       On that day, he both prepared a

psychiatric evaluation and completed a “Medical Source Statement

                                     8
of Ability to Do Work-Related Activities (Mental)” (the “Medical

Source Form”), (R. 472-74).        In his psychiatric evaluation, he

noted   the    following:   Plaintiff   was   cooperative   but    “somewhat

apathetic about the evaluation”; his appearance, speech, thought

processes, sensorium, orientation, attention and concentration,

and cognitive functioning were normal; his affect was neutral and

his mood was “somewhat negative”; and his insight and judgment

were “[f]air, but may range to poor.”           (R. 468-69.)      Dr. Herman

diagnosed     “[s]chizoaffective   disorder,”      “[u]nspecified    anxiety

disorder,” “[a]nti-social personality disorder,” and several other

disorders, and he opined in a narrative assessment (the “Narrative

Assessment”):

              From a psychological/psychiatric perspective,
              currently there appears to be evidence of
              moderate to marked limitation with regard to
              his ability to understand, remember, or apply
              simple directions; use reason and judgment;
              interact adequately; sustain concentration, a
              consistent pace, an ordinary routine, and
              regular   attendance;    regulate   emotions,
              control behavior, and maintain well-being;
              maintain personal hygiene and appropriate
              attire; and be aware of normal hazards and
              take appropriate precautions.

              The results of the evaluation appear to be
              consistent with psychiatric problems, and
              these   may   significantly  interfere    with
              [Plaintiff’s] consistency of functioning.

(R. 470.)      The ALJ gave this opinion “[l]ittle weight . . . , as

it is not supported by the medical evidence and this doctor did

not review the medical records.”        (R. 49.)

                                    9
             In   the    Medical       Source    Form,   Dr. Herman         opined   that

Plaintiff was mildly limited in understanding and remembering

simple instructions; mildly to moderately limited in carrying out

simple instructions and making judgments on simple work-related

decisions; moderately to markedly limited in understanding and

remembering       complex      instructions;       and     markedly     to    extremely

limited in carrying out complex instructions and making judgments

on complex work-related decisions.                 (R. 472.)       Additionally, he

found    that     Plaintiff      was    markedly       limited    in    appropriately

interacting       with   the     public,    supervisors,         and   coworkers     and

similarly     limited     in     responding      appropriately         to    usual   work

situations and to changes in a routine work setting.                          (R. 473.)

Finally, Dr. Herman checked a box indicating that there were no

“other capabilities (such as the ability to concentrate, persist,

or maintain pace and the ability to adapt or manage oneself)

affected by the impairment.”                   (R. 473.)      However, that final

assessment contradicts the Narrative Assessment, discussed above,

that    he   completed      on   the    same    day.       (R. 470.)         Given   that

Dr. Herman authored the Narrative Assessment and could not have

included such limitations by mistake, the Court concludes that he

either marked the box on the Medical Source Form in error or marked

it assuming his Narrative Assessment would suffice to deliver his

opinion on concentration, persistence, pace, and other abilities.

(R. 470.)

                                           10
            2.     Treating Physician Rule

            As    discussed,    the   parties   dispute     whether   the    ALJ

properly applied the treating physician rule.           The Court concludes

that he did not.         To the extent the ALJ did not give controlling

weight to Dr. Doshi’s opinion because he believed it was “not

supported by records of consistent treatment,” (R. 49-50)--a point

the Commissioner does not argue, (see Comm’r Br. at 21-25)--the

ALJ’s decision rests upon a flawed factual premise:                   Records

indicate that Dr. Doshi consistently treated Plaintiff between

June 2016     and       April 2017,    prescribing    and     adjusting      his

medications.        (R. 609-12.)      To the extent the Commissioner is

correct that the ALJ did not give controlling weight to Dr. Doshi’s

opinion because the ALJ concluded that there was “a great deal of

contradictory evidence,” the ALJ’s conclusion is incorrect.                 (See

Comm’r Br. 21-23.)         All opinions of record reflect Plaintiff’s

debilitating mental impairments--even Dr. Acer, whose opinion the

ALJ gave great weight, noted that Plaintiff’s psychiatric issues

“severely hamper” his functioning.          (R. 429.)

            Had the ALJ given controlling weight to Dr. Doshi’s

opinion, the ALJ doubtlessly would have concluded that Plaintiff

was disabled.          The result would be no different even if, upon

remand, the ALJ were to provide an appropriate reason for not

giving Dr. Doshi’s opinion controlling weight:              All the opinions

discussed        are     unanimous    regarding      Plaintiff’s      impaired

                                       11
concentration and inability to keep a schedule.                   They provide that

Plaintiff (1) is “extreme[ly]” limited in his ability to sustain

an ordinary routine and regular attendance at work and to avoid

distractions while working, (R. 635 (treating physician Dr. Doshi,

whose opinion the ALJ gave little weight)); (2) is able to maintain

attention and concentration less than fifty percent of the time,

(R. 446 (treating therapist Spadafora, whose opinion the ALJ gave

little weight)); (3) is “moderate[ly] to marked[ly] limit[ed] with

regard to his ability to . . . sustain concentration, a consistent

pace,   an    ordinary      routine,        and    regular    attendance,”       “with

psychiatric problems [that] . . . may significantly interfere with

[his] consistency of functioning,” (R. 470 (consultative examiner

Dr. Herman,    whose       opinion    the    ALJ    gave    little     weight));   and

(4) “would have trouble maintaining attention and concentration

[and] maintaining a regular schedule,” “with psychiatric issues

which severely hamper functioning,” (R. 429 (consultative examiner

Dr. Acer, whose opinion the ALJ gave great weight)).

             Yet the RFC does not account for Plaintiff’s inability

to   focus   and    keep    a   schedule.         (R. 47.)        Significantly,    at

Plaintiff’s    hearing,         the   VE    testified      that   if   someone     with

Plaintiff’s RFC were not able to “be on task” for ninety percent

of the workday, or if he were to have “more than one unscheduled

absence per month,” he would be unable to maintain competitive

employment.        (R. 90-93.)        The record unambiguously shows that

                                            12
Plaintiff cannot meet either of those prerequisites to employment.

Thus, the Court finds that Plaintiff is disabled and remands this

matter solely for the calculation of SSI benefits.         See Maldonado

v. Apfel, No. 98-CV-9037, 2000 WL 23208, at *2 (S.D.N.Y. Jan. 13,

2000) (quoting Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998))

(“In reviewing the action of the Social Security Administration,

a   district   court   may   itself   determine   disability   instead   of

remanding if ‘application of the correct legal standard could lead

to only one conclusion.’”) (citing Parker v. Harris, 626 F.2d 225,

235 (2d Cir. 1980) (“[W]e have reversed and ordered that benefits

be paid when the record provides persuasive proof of disability

and a remand for further evidentiary proceedings would serve no

purpose.”)) (additional citation omitted).

                                CONCLUSION

           For the foregoing reasons, Plaintiff’s motion (D.E. 10)

is GRANTED IN PART and DENIED IN PART, the Commissioner’s motion

(D.E. 17) is GRANTED IN PART and DENIED IN PART, the Commissioner’s

DAC benefits determination is AFFIRMED, the Commissioner’s SSI

benefits determination is REVERSED, and the case is REMANDED to

the Commissioner solely for the calculation and payment of SSI

benefits from the date Plaintiff filed for benefits.




                                      13
          The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.

                                    SO ORDERED



                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    September   30 , 2019
          Central Islip, New York




                               14
